DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey Kurin (Reg. No. 41132) @ 415-846-3803 on 26 January 2022.
The application has been amended as follows: 
13.	(Proposed Amendment) A method for use with a first mobile device comprising a first camera and a second mobile device, the method for determining and using spatial information for two or more items of interest within a graphical representation of a region generated based on one or more images of the region captured using the first camera of the first mobile device, the method comprising:
capturing one or more images of the region using the first camera of the first mobile device;
generating or otherwise obtaining the graphical representation of the region based on the one or more images of the region captured using the first camera of the first mobile device, wherein the graphical representation of the region that is generated or otherwise obtained comprises one of a two-dimensional (2D) floorplan of at least a portion of the region, a three-dimensional (3D) floorplan of at least a portion of the region, or a three-dimensional (3D) representation of at least a portion of the region;
for each item of interest, of the two or more items of interest, using the first camera of the first mobile device to capture one or more further images of the region while the second mobile device is placed in close proximity to the item of interest, and thus, the second mobile device appears in the one or more further images captured for each item of interest of the two or more items of interest;
for each item of interest, of the two or more items of interest, determining spatial information for the item of interest based on the one or more further images of the region within which the second mobile device appears in close proximity to the item of interest; [[and]]
for each item of interest, of the two or more items of interest, using the spatial information that is determined for the item of interest to cause a respective marker to be added to the graphical representation of the region, so that respective markers for the two or more items of interest are displayed in relation to the spatial information determined therefor; and
generating and displaying a list of the two or more items of interest for which the second mobile device appeared in close proximity thereto in one or more of the further images.

21.	(Proposed Amendment) One or more processor readable storage devices having instructions encoded thereon which when executed cause one or more processors to perform a method for use with a first mobile device comprising a first camera and a second mobile device, the method for determining spatial information for [[one]] two or more items of interest within a graphical representation of a region generated based on one or more images of the region captured using the first camera of the first mobile device, the method comprising:
capturing one or more images of the region using the first camera of the first mobile device;
generating or otherwise obtaining the graphical representation of the region based on the one or more images of the region captured using the first camera of the first mobile device, wherein the graphical representation of the region that is generated or otherwise obtained comprises one of a two-dimensional (2D) floorplan of at least a portion of the region, a three-dimensional (3D) floorplan of at least a portion of the region, or a three-dimensional (3D) representation of at least a portion of the region; 
for each item of interest, of the two or more items of interest, using the first camera of the first mobile device to capture one or more further images of the region while the second mobile device is placed in close proximity to the item of interest, and thus, the second mobile device appears in the one or more further images captured for each item of interest of the two or more items of interest;
for each item of interest, of the two or more items of interest, using the spatial information that is determined for the item of interest to cause a respective marker to be added to the graphical representation of the region, so that respective markers for the two or more items of interest are displayed in relation to the spatial information determined therefor; and
generating and displaying a list of the two or more items of interest for which the second mobile device appeared in close proximity thereto in one or more of the further images.


29.	(New) The one or more processor readable storage devices of claim 21, wherein the method further comprises:
obtaining a respective name of each of the two or more items of interest and including the names in the list of the two or more items of interest. 

30.	(New) The one or more processor readable storage devices of claim 29, wherein:
each of the markers, which is displayed in the graphical representation of the region, is numbered with a respective number; and
the list includes the respective numbers of the markers such that the respective number of each of the markers, which corresponds to one of the items of interest in the list, is also included in the list next to the name of the one of the items of interest. 

31.	(New) The method of claim 13, wherein the method further comprises:


32.	(New) The method of claim 31, wherein:
each of the markers, which is displayed in the graphical representation of the region, is numbered with a respective number; and
the list includes the respective numbers of the markers such that the respective number of each of the markers, which corresponds to one of the items of interest in the list, is also included in the list next to the name of the one of the items of interest. 

33.	(New) The method of claim 13, wherein:
each of the markers, which is displayed in the graphical representation of the region, is numbered with a respective number; and
the list includes the respective numbers of the markers.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed invention directs to a process which relates to use of a first mobile device and a second mobile device to image and determine items of interest. This is accomplished by use of one mobile device to capture images a region and a second mobile device to be placed in close proximity to items of interest. Based on the captured images of the region including the second mobile device, the items of interest in close proximity to the second mobile device are then determined and have spatial information generated related to the item of interest. These determined items are then positioned on a generated graphical representation of the region using a representative marker and the items of interest are arranged in a list. All items of interest being items detected in close proximity to the second mobile device in the images. What is especially unique to this invention is the generation of the graphical representation of the items of interest and generation of the list of the items of interest which is unique to this invention and not taught by the prior art of record individually or in combination.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322. The examiner can normally be reached Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/JIMMY S LEE/Examiner, Art Unit 2483